Citation Nr: 9906919	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  92-24 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1982 to June 1984 
and 5 months and 24 days of prior service in the Army 
reserves. 

The veteran filed a claim in January 1989 for service 
connection for a nervous disorder.  By rating decision in 
February 1989, service connection for a nervous disability 
was denied.  The veteran was notified of that decision by 
letter in March 1989.  The veteran failed to file a timely 
appeal and the February 1989 decision became final.  In June 
1991, the veteran filed a claim for entitlement to service 
connection for a psychiatric disability and he submitted 
additional evidence in support thereof.  

This appeal arises from a December 1991 rating decision of 
the Waco, Texas Regional Office (RO) that denied the 
veteran's claim for service connection for a psychiatric 
disability on a de novo basis.  A Notice of Disagreement was 
filed in January 1992.  A Statement of the Case was issued in 
March 1992.  A substantive appeal was filed in May 1992 with 
a request for a hearing at the RO before a Member of the 
Board.  In August 1992, the veteran requested a hearing at 
the RO before a local hearing officer instead of a hearing 
before a Member of the Board.  In writing in October 1992, 
the veteran withdrew his hearing request.

This case was remanded in September 1994 for additional 
development.  The case was thereafter returned to the Board.

In this case, the RO recognized that there had been a prior 
final denial of the claim.  However, it appears that the RO 
considered the evidence submitted on behalf of the request to 
reopen the claim to be new and material.  Therefore, the 
claim was handled on a de novo basis.  As the Board is 
required to make an independent determination of whether the 
evidence is new and material, the issue to be considered will 
be that appearing on the title page of this decision. 

By letter dated in August 1998, the veteran raises claims 
which are not before the Board for review and which are not 
inextricably intertwined with the issue on appeal.  The 
letter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By rating action in February 1989, the RO denied the 
veteran's claim of service connection for a psychiatric 
disability on the basis that there was no evidence of a 
psychiatric disability in service or within one year 
subsequent to service.

2.  The veteran received written notice of the February 1989 
rating decision in March 1989; a timely appeal was not filed 
and the February 1989 decision became final.

3.  Additional evidence submitted since February 1989 is not 
material as it does not demonstrate a causal link between a 
current psychiatric disability and the veteran's service.  


CONCLUSIONS OF LAW

1.  The February 1989 decision of the regional office that 
denied service connection for a psychiatric disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1998).

2.  Evidence received since the February 1989 RO decision is 
not new and material, and, thus, the claim for service 
connection for a psychiatric disability is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in September 1981, no 
history of a psychiatric problem was reported.  On 
examination, the veteran's psyche was clinically evaluated as 
normal.

In September 1993, the veteran was seen with a history of 
driving while intoxicated.  The assessment included alcohol 
incident, DWI, no bona fide need for rehab.

In March 1984 the veteran was hospitalized following 
involvement in a motor vehicle accident.  There was a history 
that he had been drinking at the time of the accident.  He 
was hit in the chest and back and complained that his neck 
hurt and he ached all over.  He gave a history of losing 
consciousness, however, he was unsure.  The discharge 
diagnoses included alcohol intoxication.

On a separation examination in June 1984, a history of 
depression or excessive worry was reported.  It was noted 
that the veteran had depression, excessive worry, loss of 
memory and unconsciousness possibly due to heavy drinking.  
On examination, it was indicated that the current mental 
health clinic diagnosis was problem drinker.  

In July 1984, the veteran filed a claim for service 
connection.  He did not mention a psychiatric disability at 
that time.

On a VA examination in August 1984, it was noted that the 
veteran's nervous system including psyche was grossly intact.  

In January 1989, the veteran filed a claim for service 
connection for disabilities to include a mental/nervous 
disorder.  He noted that he did not recall whether he 
received treatment for this condition during active service.

By rating action of February 1989, service connection for a 
chronic neuropsychiatric disorder was denied as not being 
shown by evidence of record.  It was noted that alcoholism 
was the result of the veteran's own willful misconduct.  The 
veteran received notice of the February 1989 rating action by 
letter in March 1989.

Evidence submitted since the February 1989 rating action 
includes:  

In June 1991, the veteran filed a request to reopen his claim 
for service connection for residuals of a head injury.  He 
contended that he was hospitalized for drug and alcohol abuse 
to drown out voices he was hearing.  He indicated he had been 
diagnosed in January 1991.  He contended this was due to the 
head injury.

A VA hospitalization discharge summary from January 1991 
indicates that the veteran was seen after being picked up by 
the police for drunk driving on the VA grounds.  The history 
obtained from the veteran indicated that he had a history of 
auditory hallucinations since his time in the military in the 
early 1980's.  The veteran admitted to a low mood for several 
years.  The diagnoses included chronic schizophrenia, 
probable paranoid type.

A discharge summary from La Hacienda Treatment Center reveals 
the veteran was admitted from March 1986 to April 1986 for 
alcohol and drug dependence and family communication.  The 
veteran described depression over the last 7 to 8 years. The 
prognosis at the time of discharge was that the veteran's 
medical and psychological condition was stable.  The final 
assessment and diagnoses included alcohol and drug 
dependence.  

A discharge summary from La Hacienda Treatment Center shows 
the veteran was admitted from March 1987 to April 1987 for 
alcohol dependence.  The veteran described situational 
depression due to loss of friends.  On the mental status 
examination, the veteran denied ever hearing voices, seeing 
visions, or feeling paranoid.  The prognosis at the time of 
discharge was that the veteran's medical and psychological 
condition was stable.  The final assessment and diagnoses 
included alcohol dependence in remission.

A discharge summary from La Hacienda Treatment Center shows 
the veteran was admitted in March 1988 for alcohol 
dependence.  On the mental status examination, the veteran 
denied ever hearing voices, seeing visions, or feeling 
paranoid.  The prognosis at the time of discharge was that 
the veteran's medical and psychological condition was stable.  
The final assessment and diagnoses included alcohol 
dependence in full remission.

By rating action of December 1991, service connection for 
schizophrenia was denied.  The current appeal to the Board 
arises from this denial.

In September 1994, the Board remanded the veteran's appeal 
for further development.

VA outpatient records from March 1989 to June 1992 show the 
veteran was seen with complaints of auditory hallucinations.  
In June 1992 the veteran additionally complained of 
depression.  In March 1989, an assessment of questionable 
schizophrenia was given.  In February 1990, a diagnosis of 
rule out psychosis was given.  In January 1991, a diagnosis 
of rule out schizophrenia was given.

On a VA examination in October 1994, the veteran indicated he 
hit his head while in the service.  Afterwards, he was told 
his personality had changed.  He was removed from the service 
due to an alcohol related accident.  He said he was feeling 
very depressed at that time, his friends would not talk to 
him and he heard some voices.  He complained of auditory 
hallucinations, feeling nervous, staying awake at night and 
sleeping too much during the day.  An MMPI was administered, 
however the test was invalid due to excessive responses in 
the pathological direction.  The diagnoses included alcohol 
dependence and drug dependence.  

Counseling records from the University of Texas, El Paso, 
from June 1992 to June 1994 show the veteran was seen for 
depression.  He was diagnosed with paranoid schizophrenia, 
reported by the veteran, in remission.  

VA outpatient records from March 1995 to August 1997 show the 
veteran was seen for depression and in March 1995, the 
veteran had an anxiety attack.  

On a VA examination in September 1997, the veteran complained 
that he was not able to sleep.  He would get nervous.  He 
occasionally had auditory hallucinations.  The diagnoses 
included alcohol dependence by history.

On a VA examination in February 1998, the veteran complained 
that he felt stress.  He stated he was always worried.  He 
stated that he heard voices and that he had low self esteem.  
The examiner indicated that at this time, the diagnosis was 
alcohol dependence by history and questionable auditory 
hallucinations.  An MMPI was reviewed and determined to be 
invalid.  

A report of a June 1998 MMPI test shows that testing was 
completely invalid due to excessive marking of pathological 
responses.  

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§  3.104, 20.1103 (1998).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, No. 97-2180 (U. S. Vet. App. 
Feb. 17, 1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Although the RO 
cited the overruled portion of the Colvin test, it did not 
rely on this test in determining that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  Accordingly, the citing of this test is considered 
harmless error.

To the extent that the additional records show a diagnosis of 
a psychiatric disability for which service connection may be 
granted, the additional evidence is new.  For instance, the 
veteran was diagnosed as having chronic schizophrenia at VA 
hospitalization in January 1991.  With regard to those 
medical records which show continued treatment for 
alcoholism, it must be concluded that those additional 
records are cumulative of evidence already of record.  For 
example, the veteran is shown to have had a problem with 
alcoholism in service.  However, the new evidence showing a 
diagnosis of a psychiatric disability for which service 
connection may be granted is not material.  Where, as here, 
the determinative issue is one of etiology, competent medical 
evidence connecting the current disability to military 
service is required, and lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. § 5108.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
new and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability.

It was requested in the 1994 Remand decision that treatment 
records for the veteran be obtained from Pamela J. Bolen, 
M.D. .  The Court, in a recently issued decision, held that a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders, and 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand.  
Furthermore, the Court held that where "the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance."  Stegall v. West, 11 Vet. 
App. 268 (1998).  In this regard the undersigned notes that 
three November 1994 letters from the RO to Dr. Bolen 
requesting records of treatment of the veteran were returned 
as undeliverable in November 1994 and December 1994.  The RO 
additionally informed the veteran in November 1994 that he 
may provide records from Dr. Bolen.  The duty to assist has 
been satisfied to the extent possible. 


ORDER

The appeal to reopen a claim of entitlement to service 
connection a psychiatric 

disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


